Citation Nr: 0931878	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-39 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent for a right knee disability.

2.  Entitlement to a disability rating greater than 
30 percent for a left knee disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied the Veteran's claims 
for disability ratings greater than 20 percent for a right 
knee disability and greater than 30 percent for a left knee 
disability and also denied a claim of entitlement to a TDIU.  
The Veteran disagreed with this decision in November 2004, 
seeking increased ratings for his bilateral knee disabilities 
and a TDIU.  He perfected a timely appeal in November 2005 
and requested a Travel Board hearing which was held at the RO 
in June 2006.

The Board notes that, in a January 2007 rating decision, the 
RO assigned a temporary total disability rating effective 
April 4, 2006, for the Veteran's service-connected left knee 
disability based on surgical or other treatment necessitating 
convalescence.  The 30 percent rating for the Veteran's 
service-connected left knee disability was restored effective 
June 1, 2006.

In September 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected right knee disability is 
manifested by, at worst, complaints of pain, medial and 
lateral joint line tenderness, mild effusion, a slightly 
restricted range of motion, and grade II osteoarthritic 
changes on x-rays.

3.  The Veteran's service-connected left knee disability is 
manifested by, at worst, moderate osteoarthritis, tenderness 
to palpation, a decreased range of motion, mild swelling, 
effusion, and somewhat tender joint lines.

4.  Service connection is in effect for post-operative 
chondromalacia and degenerative joint disease of the left 
knee, evaluated as 30 percent disabling effective June 1, 
2006, and for chondromalacia and degenerative joint disease 
of the right knee, evaluated as 20 percent disabling 
effective June 25, 1993; the Veteran's combined evaluation 
for compensation is 50 percent effective June 1, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
20 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes (DC's) 5010-5257, 5260, 5261 
(2008).

2.  The criteria for a disability rating greater than 
30 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DC's 5010-5257, 5256, 5258, 5259, 5262, 5263 
(2008).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
March 2003, January 2004, and January and February 2008.  The 
March 2003 and January 2004 VCAA notice letters were provided 
prior to the October 2004 rating decision which denied the 
Veteran's increased rating claims for bilateral knee 
disabilities and also denied entitlement to a TDIU; thus, 
this notice was timely.  The January 2008 VCAA notice letter 
also provided the Veteran with notice of the Dingess 
requirements.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  As all of the 
Veteran's claims are denied herein, no new disability ratings 
or effective dates for an award of benefits will be assigned.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess, 19 Vet. 
App. at 473.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As noted above, in March 
2003, January 2004, and January and February 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.    

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the Veteran's increased rating claims 
are being denied, the Board finds no prejudice to the Veteran 
in proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Veterans Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The VCAA notice 
letters issued to the Veteran and his service representative 
in this appeal correctly requested evidence showing that his 
service-connected bilateral knee disabilities had increased 
in severity, properly identified the sources of such 
evidence, and also invited the Veteran to submit statements 
from other individuals who could describe from their 
knowledge and personal observations how his service-connected 
bilateral knee disabilities had worsened.  Although the VCAA 
notice letters did not indicate that the Veteran also could 
submit evidence showing the effect that worsening of his 
disabilities had on his employment and daily life, the Board 
finds that failure to satisfy the duty to notify in that 
regard is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Because the Veteran's increased rating 
claims are being denied in this decision, the Board finds 
that any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, 
the Veteran and his service representative have demonstrated 
actual knowledge of the VCAA's requirements by submitting 
additional evidence in support of the Veteran's increased 
rating claims.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  The RO also has obtained the 
Veteran's VA vocational rehabilitation file and associated it 
with his claims file.

The Veteran has contended that he was treated at the VA 
Medical Center in Durham, North Carolina ("VAMC Durham") 
between 1974 and the present for his claimed disabilities.  
Despite the Veteran's assertions to the contrary, repeated 
requests from the RO to VAMC Durham for these claimed records 
resulted in notification from VAMC Durham that it had no 
records for the Veteran dated between January 1974 and 
January 1993 and between June 2002 and June 2003.  Other 
records from this facility dated outside this time period 
were provided in conjunction with other claims not currently 
on appeal.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations to 
determine the current nature and severity of his service-
connected bilateral knee disabilities and the impact of his 
service-connected disabilities on his employability.  Thus, 
the Board concludes that additional examinations are not 
necessary.  And, as VA has fulfilled the duty to notify and 
assist to the extent possible, the Board can consider the 
merits of this appeal without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Ratings

The Veteran contends that his service-connected right and 
left knee disabilities are more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2008); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008). All reasonable doubt is 
resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veterans 
Court held that, in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See also 38 C.F.R. § 4.59.

The Veteran's service-connected right knee disability 
currently is evaluated as 20 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5010-5257 (traumatic arthritis-other 
knee impairment).  See 38 C.F.R. § 4.71a, DC 5010-5257 
(2008).  The Veteran's service-connected left knee disability 
currently is evaluated as 30 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5010-5257.  Id.

DC 5257 provides ratings for recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is assigned 
under DC 5257 for moderate recurrent subluxation or lateral 
instability of the knee.  A maximum 30 percent rating is 
assigned under DC 5257 for severe recurrent subluxation or 
lateral instability of the knee.  Id.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
DC 5260 (2008).

Degenerative arthritis established by X-ray evidence also 
will be rated on the basis of limitation of motion under the 
proper diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Only when the 
limitation of motion of the specific joint is noncompensable 
under the appropriate DC a rating of 10 percent is applicable 
for each such major joint or group of minor joints affected 
by limitation of motion.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261 (2008).

A minimum 30 percent rating is assigned for knee ankylosis 
under DC 5256 for favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is assigned for knee ankylosis in flexion between 10 and 
20 degrees.  A 50 percent rating is assigned for knee 
ankylosis in flexion between 20 and 45 degrees.  A maximum 
60 percent rating is assigned for knee ankylosis which is 
extremely unfavorable in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, DC 5256 (2008).

Tibia and fibula impairment is addressed in DC 5262.  Under 
this DC, a 10 percent rating is assigned for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum 40 percent rating 
is assigned for nonunion of the tibia and fibula with lost 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2008). 

A 10 percent rating is assigned under DC 5263 for genu 
recurvatum which is acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, DC 5263 (2008).

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The medical evidence shows that, on VA examination in October 
2002, the Veteran's complaints included chronic bilateral 
knee pain.  The Veteran stated that he was unable to work.  
Physical examination showed some medial and lateral joint 
line tenderness involving both knees, some mild joint 
swelling/effusion bilaterally, slightly restricted active 
range of knee motion bilaterally, walking with a very stiff 
legged gait, normal foot progression angles bilaterally with 
no over-pronation, overall normal lower limb alignment, no 
excessive genu varum or genu valgum, and normal hip movements 
without pain.  X-rays of the knees showed a grade 2 
osteoarthritic change of tricompartmental nature with mild 
medial joint line narrowing bilaterally, some meniscal 
calcification noted laterally bilaterally, and marginal 
osteophytes and interchondral osteophytes noted bilaterally.  
The VA examiner concluded that the Veteran had moderately 
advanced degenerative osteoarthritis of both knees "but 
these would require no operative treatment at this time but 
only conservative treatment measures."  The VA examiner also 
stated that the Veteran's "current problems are contributed 
to considerably by his weight of 250 pounds."

On VA outpatient treatment in July 2003, the Veteran 
complained that his left knee pain had awakened him from 
sleep the morning before his visit.  It was noted that he had 
degenerative joint disease in the knee but his current 
symptoms "are very much worse than his usual levels."  He 
stated that his left knee pain was localized to the knee cap 
and just below the knee cap.  Physical examination of the 
left knee showed mild erythema distal of the patella, 
moderate swelling, tenderness to light touch, and no ligament 
laxity.  The impression was questionable gout.

In August 2004, the Veteran reported to a VA Medical Center 
emergency room complaining of continued left knee pain and 
swelling.  It was noted that he was status-post fall 5 days 
earlier and had a history of bilateral knee arthritis.  The 
Veteran stated that he was unable to weight bear on the left 
knee "at all" and subsequently was "bed bound most of each 
day" since his fall.  He also stated that he had some 
difficult intermittent walks around his house as well as to 
the bathroom at least once an hour.  X-rays taken at the time 
of the Veteran's fall were reviewed and showed moderate 
osteoarthritis in the medial knee joint compartment, mild 
osteoarthritis in the lateral knee joint compartment, and a 
small avulsion fracture in the lateral end of the lateral 
tibial plateau.  The VA radiologist opined that the Veteran 
"may have meniscal or ligamentous injury."  Physical 
examination of the left knee showed tenderness to deep 
palpation, a decreased range of motion, mild posterior 
swelling, and no obvious bony abnormality.  The VA examiner 
stated that he was unable to assess the Veteran's gait.  The 
assessment included left knee pain and a questionable 
avulsion fracture of the left knee.  The Veteran was provided 
a left knee brace.

In September 2004, the Veteran complained of constant left 
knee pain and that his bilateral knee braces "stabilize the 
knee but really do not help much with the pain."  It was 
noted that he had been seen approximately 2 weeks earlier 
when his left knee gave way and he twisted his leg and fell 
to the ground, sustaining an injury to the leg.  At that 
time, x-rays were interpreted as showing an avulsion of the 
lateral tibial plateau.  The Veteran stated that he usually 
walked with a can and had been walking with a walker since 
his fall.  He also stated that he had been wearing bilateral 
knee braces since 1993.  He reported that he had been in bed 
for the past 2 weeks because of his knee pain keeping his leg 
elevated.  Physical examination showed he was in some 
distress and grunted when he got up from the examining table, 
pain was 9/10 on a pain scale, +2 effusion in the left knee, 
stable left knee to varus and valgus stress, "no locking, 
however, this was difficult since I could not manipulate the 
ankle," no heat, no acute skin lesions, and a somewhat 
tender left knee over the joint lines.  X-rays of the left 
knee showed a questionable opening of the epiphysis of the 
lateral side of the left knee just under the lateral tibial 
plateau.  "I cannot say that this is an avulsion fracture."  
The impressions included left knee pain with effusion.  The 
VA examiner aspirated the Veteran's left knee and found no 
blood or blood tinge.  A steroid injection in the left knee 
relieved the Veteran's pain.  He was advised to continue 
using the walker.  The VA examiner also noted that the 
Veteran's x-rays demonstrated some degenerative changes in 
the left knee.

In March 2006, the Veteran complained of bilateral knee pain.  
It was noted that prior steroid injections had been 
unsuccessful.  The VA examiner reviewed the Veteran's knee x-
rays.  "They do look significantly arthritic, but also with 
well-maintained joint spaces."  The impression was bilateral 
osteoarthritis of the knees.

The Veteran had  left knee arthroscopy on April 4, 2006.  On 
VA outpatient treatment later in April 2006, the Veteran 
complained "that he is still hurting.  He reports virtually 
no improvement with the surgical procedure, which is somewhat 
disappointing."  It was noted that the Veteran had undergone 
left knee arthroscopy in October 2005 which had found 
grade 3/4 degenerative changes of the trochlea and medial 
femoral condyle.  The Veteran also was scheduled for total 
left knee replacement in October 2006.  The impression was 
osteoarthritis of the left knee.

In September 2006, the Veteran complained of left knee pain.  
It was noted that he had an established diagnosis of 
osteoarthritis of the left knee via arthroscopy on October 4, 
2005, and had been scheduled for a total knee replacement in 
October 2006.  "He comes in today to consider whether he 
wants to continue that operation or not."  Physical 
examination showed weight of 295 pounds.  The Veteran was 
advised that the surgery would not be performed with him at 
this weight.  The impressions included osteoarthritis of the 
left knee.

On VA examination in February 2008, the Veteran complained 
"that his knees are worse."  It was noted that he had an 
left knee arthroscopy "last year, but it did not help."  
The Veteran stated that his right knee pain was 7-8/10 on a 
pain scale and his left knee pain was 8-10/10 on a pain 
scale.  He reported experiencing bilateral knee weakness, 
stiffness, swelling, instability and giving way, locking on 
occasion, fatigability, and lack of endurance, but denied any 
heat or redness.  He also reported that, with flare-ups, his 
pain "might go up to a 10, but he has no additional 
limitation of function or functional impairment during a 
flare-up."  The Veteran stated that he did not use a crutch, 
he wore bilateral knee braces, and used a cane in the right 
hand.  He denied any knee injuries since active service.  He 
also reported having trouble sleeping due to his bilateral 
knee pain.  The Veteran stated that he had not worked since 
1993 due to his knee pain and PTSD and was on SSA disability 
for PTSD.  He denied any episodes of dislocation or recurrent 
subluxation or constitutional symptoms of inflammatory 
arthritis.  

Physical examination in February 2008 showed no distress, a 
limp on the left leg, a cane in the right hand, bilateral 
knee braces, normal bilateral lower extremity strength, 
pulses, reflexes, and warmth.  Physical examination of the 
right knee showed deformity, swelling, tenderness medially, 
anteriorly, and laterally, crepitus, no laxity, extension to 
0 degrees actively, passively, and after fatiguing, all with 
pain, flexion to 110 degrees actively, 115 degrees passively, 
and to 120 degrees after fatiguing, all with pain.  Physical 
examination of the left knee showed deformity, swelling, 
tenderness medially, anteriorly, and laterally, crepitus, no 
laxity, extension to 0 degrees actively, passively, and after 
fatiguing, all with pain, flexion to 120 degrees actively, 
125 degrees passively, and to 130 degrees after fatiguing, 
all with pain.  X-rays of both knees showed moderate 
bilateral medial and patellofemoral degenerative changes.  
The VA examiner noted that there was no decrease in range of 
motion or joint function additional limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
This examiner stated, "With his service connected knee 
problems the Veteran should be able to work in some type of 
job.  He would have difficulty with a job that required 
prolonged standing, walking, or knee bending."  The 
diagnoses were moderate bilateral medial and patellofemoral 
degenerative joint disease changes noted on x-rays and 
chondromalacia of both knees.

In an August 2008 addendum to the February 2008 VA 
examination report, the VA examiner stated that he had 
reviewed the Veteran's claims file in its entirety.  He 
stated that there was "no reason to make any changes or 
additions to my examination as a result of that review."  
The Veteran's diagnosis continued to be moderate bilateral 
medial and patellofemoral degenerative joint disease changes 
noted on x-rays and previous diagnosis of chondromalacia of 
both knees.  In a September 2008 addendum to the February 
2008 VA examination report, the VA examiner stated that there 
was no laxity or instability of either of the Veteran's knee.  
This examiner also stated that the Veteran had no subluxation 
of either knee "meaning he had no incomplete or partial 
dislocation of either knee joint."

A review of the Veteran's Social Security Administration 
(SSA) records, date-stamped as received by the RO in October 
2008, shows that he was awarded SSA disability benefits in 
December 1998 for anxiety-related disorders and personality 
disorders.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 20 percent for a right knee disability.  It appears that 
the 20 percent rating currently assigned for the Veteran's 
service-connected right knee disability is based on moderate 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§§ 4.71a, DC 5010-5257 (2008).  The medical evidence shows, 
however, that the Veteran's service-connected right knee 
disability is manifested by, at worst, complaints of pain, 
medial and lateral joint line tenderness, mild effusion, a 
slightly restricted range of motion, and grade II 
osteoarthritic changes on x-rays (as seen on VA outpatient 
treatment in October 2002).  On VA examination in February 
2008, physical examination of the right knee showed 
deformity, swelling, tenderness medially, anteriorly, and 
laterally, crepitus, and no laxity.  X-rays of both knees 
showed moderate bilateral medial and patellofemoral 
degenerative changes.  The diagnoses were moderate bilateral 
medial and patellofemoral degenerative joint disease changes 
noted on x-rays and chondromalacia of both knees.  This 
examiner reiterated in separate addenda to this examination 
report that there was no laxity or instability and no 
subluxation of the right knee.  Absent evidence of severe 
recurrent subluxation or lateral instability (i.e., a 
30 percent rating under DC 5257), the Board finds that a 
disability rating greater than 20 percent for a right knee 
disability is not warranted.

The Board also must consider whether a separate disability 
rating is warranted for limitation of flexion or extension of 
the right knee.  See 38 C.F.R. § 4.71a, DC 5260, 5261 (2008).  
VA examination in February 2008 showed right knee extension 
to 0 degrees actively, passively, and after fatiguing, all 
with pain, flexion to 110 degrees actively, 115 degrees 
passively, and to 120 degrees after fatiguing, all with pain.  
The VA examiner noted that there was no decrease in range of 
motion or joint function additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Absent medical evidence showing right knee flexion 
limited to 15 degrees or less or right knee extension limited 
to 20 degrees or more, the Board finds that a disability 
rating greater than 20 percent for a right knee disability is 
not warranted under DC's 5260 or 5261.  See 38 C.F.R. 
§ 4.71a, DC 5260, 5261 (2008). 

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for a disability rating 
greater than 30 percent for a left knee disability.  It 
appears that the Veteran's service-connected left knee 
disability is manifested by, at worst, moderate 
osteoarthritis, tenderness to palpation, a decreased range of 
motion, mild swelling, effusion, and somewhat tender joint 
lines (as seen on VA outpatient treatment in August and 
September 2004).  The Veteran currently is in receipt of the 
maximum 30 percent rating available under DC 5257.  See 
38 C.F.R. § 4.71a, DC 5257 (2008).  The Veteran's current 
30 percent rating also exceeds the maximum rating available 
under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2008).  Thus, 
the Board must consider whether the Veteran is entitled to an 
increased rating under other DC's for evaluating knee 
disabilities.  

The medical evidence shows that, on review of the Veteran's 
x-rays in March 2006, it was noted that his left knee was 
significantly arthritic but had well-maintained joint spaces.  
On VA examination in February 2008, the Veteran reported that 
his left knee pain was 8-10/10 on a pain scale.  He also 
reported experiencing bilateral knee weakness, stiffness, 
swelling, instability and giving way, locking on occasion, 
fatigability, and lack of endurance, but denied any heat or 
redness.  He stated that, with flare-ups, his pain "might go 
up to a 10, but he has no additional limitation of function 
or functional impairment during a flare-up."  He denied any 
episodes of dislocation or recurrent subluxation or 
constitutional symptoms of inflammatory arthritis.  The 
Veteran walked with a left leg limp.  Physical examination of 
the left knee showed deformity, swelling, tenderness 
medially, anteriorly, and laterally, crepitus, no laxity, 
extension to 0 degrees actively, passively, and after 
fatiguing, all with pain, and flexion to 120 degrees 
actively, 125 degrees passively, and to 130 degrees after 
fatiguing, all with pain.  The VA examiner noted that there 
was no decrease in range of motion or joint function 
additional limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  This examiner also noted 
in separate addenda to the February 2008 VA examination 
report that there was no left knee laxity, instability, or 
subluxation.  Absent objective medical evidence of left knee 
ankylosis, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and joint effusion, impairment of 
tibia and fibula, or genu recurvatum, the Board finds that an 
increased rating for the Veteran's service-connected right 
knee disability is not warranted under other DCs used for 
evaluating knee disabilities.  See generally 38 C.F.R. 
§§ 4.71a, DCs 5256, 5258, 5262, 5263 (2008).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
It appears that the Veteran has been unemployed since 1993, 
including throughout the pendency of this appeal.  In 
February 2008, the Veteran stated that he had not worked 
since 1993 due to his knee pain and PTSD.  The VA examiner 
stated, "With his service connected knee problems the 
Veteran should be able to work in some type of job.  He would 
have difficulty with a job that required prolonged standing, 
walking, or knee bending."  The Veteran's SSA records show 
that he was awarded SSA disability benefits for, among other 
things, personality disorders.  The Board observes in this 
regard that disability resulting from personality disorders 
may not be service-connected.  See 38 C.F.R. § 4.127 (2008).  
Thus, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that there has been no showing by the Veteran that his 
bilateral knee disabilities have resulted in marked 
interference with his prior employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission to the Director, 
Compensation and Pension (C&P) Service, for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
for the Veteran's service-connected bilateral knee 
disabilities are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

TDIU

The Veteran also contends that he is entitled to a total 
disability rating based on individual unemployability (TDIU) 
because his service-connected disabilities preclude him from 
securing or maintaining substantially gainful employment.  He 
specifically has contended throughout this appeal that he was 
forced to quit working in 1993 due to his service-connected 
bilateral knee disabilities.

The Veteran's service-connected post-operative chondromalacia 
and degenerative joint disease of the left knee is evaluated 
currently as 30 percent disabling under 38 C.F.R. § 4.71a, 
DC 5010-5257 effective June 1, 2006.  The Veteran's service-
connected chondromalacia and degenerative joint disease of 
the right knee is evaluated currently as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5010-5257 effective June 25, 
1993.  The Veteran's current combined evaluation for 
compensation is 50 percent effective June 1, 2006.  See 
38 C.F.R. § 4.25 (2008).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veterans Court has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the 
Veterans Court determined that the threshold factor for 
extraschedular consideration is a finding by the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual pt. III, 
subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

In statements on a VA Form 21-4138 date-stamped as received 
by the RO in March 2003, the Veteran stated, "The VA has 
told me that I cannot work, and that I cannot use my 
vocational rehabilitation due to my service connected 
condition."  The RO accepted this form as the Veteran's 
informal claim of entitlement to a TDIU.

A review of the Veteran's formal claim of entitlement to a 
TDIU (a completed VA Form 21-8940), date-stamped as received 
by the RO in April 2003, indicates that he Veteran contended 
that his service-connected bilateral knee disabilities 
prevented him from securing or maintaining any substantially 
gainful employment.  He reported that these disabilities had 
affected his full-time employment in 1993, he last had worked 
in 1993, and he had become too disabled to work in 1993.  He 
also reported that he had left his last job because of his 
service-connected bilateral knee disabilities.

In statements on a VA Form 21-4138 date-stamped as received 
by the RO in February 2005, the Veteran contended that he had 
applied for VA vocational rehabilitation and had been turned 
down "the reason stated unemployable." (Emphasis in 
original).  He also stated that he had not worked since 1993.

As noted, on VA examination in February 2008, the Veteran 
stated that he had not worked since 1993 due to his knee pain 
and PTSD.  The VA examiner stated, "With his service 
connected knee problems the Veteran should be able to work in 
some type of job.  He would have difficulty with a job that 
required prolonged standing, walking, or knee bending."

In response to a request from the RO for the Veteran's 
employment information, a former employer submitted a 
completed VA Form 21-4192 which was date-stamped as received 
by the RO in June 2008.  This former employer stated that the 
Veteran had been employed as a messenger from December 1981 
to August 1990.  The reason for the Veteran's termination was 
unknown because this employer did not keep records going back 
that far in time.

A review of the Veteran's VA vocational rehabilitation file, 
which the RO obtained and associated with the claims file, 
shows that, in an October 1997 letter, the RO notified the 
Veteran that a vocational rehabilitation counselor had 
reviewed his file and "you are not reasonably feasible for 
achieving a vocational goal because providing you services 
will not result in your becoming employed.  Therefore, you 
will not be provided the service(s) you requested."  
(Emphasis in original).  The RO also stated:

You are seen to have transferable skills which 
would permit you to work, however, your non-
service-connected emotional problems appear to 
prohibit you from seeking employment.  As noted 
above, you have indicated that you perceive 
yourself to be unable to work because you perceive 
yourself to be totally disabled.

If you feel you can return to work and can 
demonstrate you have made a bona fide effort toward 
seeking employment, without success, we may be able 
to provide you with job placement services.  We 
would be able to help you secure employment using 
your transferable skills as a clerk.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU.  The 
Board notes initially that the Veteran does not meet the 
schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) 
(2008).  The Board also notes that the 30 percent rating 
assigned for the Veteran's service-connected left knee 
disability contemplates severe recurrent subluxation or 
lateral instability.  The 20 percent rating currently 
assigned for the Veteran's service-connected right knee 
disability also contemplates at least moderate recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
DC 5010-5257 (2008).  As the VA examiner noted in a September 
2008 addenda to the February 2008 VA examination report, 
however, the Veteran experiences no laxity, instability, or 
subluxation in either of his knees.  Thus, the rating 
criteria contemplates the severity and symptomatology of the 
Veteran's service-connected bilateral knee disabilities.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The medical evidence 
of record also does not present such an exceptional 
disability picture that the available schedular evaluations 
for the Veteran's service-connected bilateral knee 
disabilities are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  
There is no evidence of record that the Veteran is 
unemployable solely as a result of his service-connected 
bilateral knee disabilities.  The Veteran himself asserted at 
his February 2008 VA examination that he was unemployable due 
to his service-connected bilateral knee disabilities and his 
non-service-connected psychiatric problems.  The Board 
acknowledges that the Veteran is receiving SSA disability 
benefits for, among other things, personality disorders.  As 
noted elsewhere, service connection for personality disorders 
is prohibited.  See 38 C.F.R. § 4.127 (2008).  Finally, 
contrary to the Veteran's assertions, it appears that VA's 
vocational rehabilitation program determined that the Veteran 
could be employed but he perceived that he was unemployable 
because of his non-service-connected psychiatric problems.  
This determination is in accord with the VA examiner's 
conclusion in February 2008 that "the Veteran should be able 
to work in some type of job" even with his service-connected 
bilateral knee disabilities.  In summary, absent evidence 
that the Veteran is unemployable solely by reason of his 
service-connected bilateral knee disabilities, and because he 
does not meet the schedular criteria for a TDIU, the Board 
finds that the criteria for entitlement to a TDIU have not 
been met.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

 
ORDER

Entitlement to a disability rating greater than 20 percent 
for a right knee disability is denied.

Entitlement to a disability rating greater than 30 percent 
for a left knee disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


